Citation Nr: 0918865	
Decision Date: 05/20/09    Archive Date: 05/26/09

DOCKET NO.  07-01 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for a left ankle 
disability.

2.  Entitlement to service connection for residuals of cold 
injury of the hands and fingers.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel 




INTRODUCTION

The Veteran had active military service from January 1952 to 
January 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska. 

(The issue of service connection for residuals of cold injury 
of the hands and fingers is addressed in the remand that 
follows the decision below.)


FINDING OF FACT

The Veteran has a chronic left ankle musculoligamentous 
strain that is likely related to his military service.


CONCLUSION OF LAW

The Veteran has a chronic left ankle musculoligamentous 
strain that is the result of disease or injury incurred in or 
aggravated during active military service.  38 U.S.C.A. 
§§ 1110, 5107(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that he has a left ankle disability as a 
result of in-service injuries.  His STRs are of record and 
show left foot and ankle injuries.  In June 1952, the Veteran 
twisted his left ankle while playing basketball.  A record 
dated in July 1952 shows that the Veteran was diagnosed with 
a left foot fracture.  In April 1953, the Veteran injured his 
foot playing softball and was again diagnosed with a left 
foot fracture.  He was placed in a cast.  An x-ray of his 
left foot in April 1954 was not remarkable.  His discharge 
examination dated in December 1954 showed no left foot or 
ankle disabilities.

Of record are numerous private medical records dated from 
January 1975 to September 2006.  The records are silent for 
any left ankle disabilities.  

The Veteran was afforded a VA examination for his left ankle 
in April 2006.  His claims file was reviewed.  The Veteran's 
in-service injuries were noted.  The Veteran reported no 
constitutional symptoms or incapacitating episodes of 
arthritis.  There were no functional limitations on standing 
or walking.  There was no evidence of abnormal weight 
bearing, loss of bone or part of bone, inflammatory 
arthritis, or joint ankylosis.  X-rays showed a small 
ossified fragment just distal to bilateral medial malleoli, 
which might relate to prior trauma.  There was normal 
alignment in appearance of the tibiotalar joint.  There were 
no acute fractures or dislocations.  The Veteran reported 
that his left foot and ankle gave way intermittently.  He 
reported that he fell two months ago, and that he fell about 
once or twice every month when his ankle gave way.  He also 
reported pain.  The examiner noted that the Veteran's records 
showed a fracture of the left cuboid/navicular bone of the 
left ankle and foot many years ago.  The Veteran was 
diagnosed with musculoligamentous strain.

A medical opinion from the April 2006 VA examiner was 
provided in May 2006.  The examiner noted that the Veteran's 
medical records were silent regarding his left ankle after 
the injuries in 1952 and 1953.  He noted that the x-rays in 
April 2006 showed mild changes of the medial malleoli 
bilaterally.  He opined that one would have expected that an 
old left ankle fracture would have left some degenerative 
change, but that that was not present, especially in light of 
having an ankle fracture over 50 years ago.  Therefore, the 
examiner opined that it would be resorting to speculation to 
state whether the Veteran's current left ankle pains were 
secondary to the old ankle injuries, for a lack of 
documentation over a greater than 50-year time frame. 

The Veteran submitted a letter from R.S., M.D. dated in 
August 2006.  The letter indicates that Dr. R.J. had been 
treating the Veteran since 1974, and that there were records 
related to the Veteran's left ankle from another physician 
dated from 1957 to 1974 that had been destroyed.  Dr. R.J. 
opined that the Veteran's left ankle fractures in service 
resulted in chronic recurrent problems over the years that 
the Veteran had treated himself.  He noted that with 
advancing age and problems with balance, the Veteran had 
fallen twice in the last year because of his left ankle 
giving way.  

A VA medical record dated in November 2006 shows that the 
Veteran reported a history of two ankle fractures during 
service.  He had some weakness and instability to the ankle 
upon ambulation.  He was diagnosed with degenerative joint 
disease of the left ankle.  The record does not indicate that 
any x-rays were obtained to confirm the diagnosis.

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may also be granted for any injury or 
disease diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d).  Generally, service connection requires (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Caluza 
v. Brown, 7 Vet. App. 498 (1995).  

Here, the evidence does show a current disability.  The VA 
examiner diagnosed the Veteran with a musculoligamentous 
strain.  Regarding the November 2006 diagnosis of 
degenerative joint disease, the Board notes that it was not 
supported by x-rays.  Contrary to that diagnosis, the VA 
examiner in April 2006 opined that there were no degenerative 
changes.  As such, the Board finds that the Veteran's current 
left ankle disability is a musculoligamentous strain.  There 
is also evidence of the incurrence of two in-service left 
ankle injuries.  The Board acknowledges the VA examiner's 
statement in May 2006 that speculation was required to say 
whether the Veteran's current left ankle pains were secondary 
to the old ankle injuries.  This statement was apparently 
based on the lack of documentation of ankle problems over a 
greater than 50-year period.  However, Dr. R.S.'s August 2006 
letter indicated that the Veteran had in fact had chronic 
recurrent problems over the years since his ankle injuries in 
service.  The Board notes that Dr. R.S. has been treating the 
Veteran since 1974, and that Dr. R.S. indicated that there 
were records related to the Veteran's left ankle from another 
physician dated from 1957 to 1974 that had been destroyed.  
The August 2006 letter provides documentation that the 
Veteran has had chronic left ankle problems.  Moreover, the 
Veteran himself has reported having chronic disability that 
even the VA examiner specifically noted as occurring 
intermittently since the onset of problems in service.  
Although Dr. R.S.'s letter and treatment records do not show 
the diagnosis of any left ankle disability, the VA 
examination does, and taking the VA examination together with 
Dr. R.S.'s opinion, shows that the Veteran likely has a 
musculoligamentous strain that is related to his military 
service.  As such, after consideration of all the evidence, 
and according the Veteran the benefit of the doubt, the Board 
finds that the Veteran's musculoligamentous strain is 
attributable to his active military service.


ORDER

Entitlement to service connection for a chronic left ankle 
musculoligamentous strain is granted.


REMAND

The Board finds that further development is needed before a 
decision can be reached on the merits of the Veteran's claim 
for service connection for cold injury residuals of the hands 
and fingers.

The Veteran contends that he sustained a cold injury to his 
hands and fingers while stationed in Korea in December 1952 
and January and February 1953.  (His personnel records 
confirm that he was in Korea during those months.)  He 
contends that he served outside in cold weather and that his 
fingers turned a dark gray and became numb and slightly 
swollen.  His STRs show no complaint of, or treatment for, 
any cold injury of his hands and fingers.  The Veteran 
asserts, however, that he did not seek medical treatment in 
service for his cold injuries because other service members 
had more serious injuries to be attended to, and he could get 
disciplined for cold injuries as he and fellow service 
members had been warned to keep their extremities warm to 
prevent such injuries from occurring.  

The Veteran is competent to provide testimony concerning 
factual matters of which he has first hand knowledge, such as 
being outside in cold weather, and experiencing numbness, 
swelling, and discoloration in his hands and fingers.  Barr 
v. Nicholson, 21 Vet. App. 303 (2007); Washington v. 
Nicholson, 19 Vet. App. 362 (2005).  Nothing in the currently 
available record indicates that the Veteran's statements 
regarding his in-service cold injury are not credible. 

A private medical record dated in February 1977 shows that 
the Veteran had left hand tendonitis.

Dr. R.S.'s letter dated in August 2006 indicated that the 
Veteran suffered frostbite on all of his fingers in service, 
which caused chronic recurrent problems over the years.  The 
letter reveals that the Veteran dealt with the residual 
problems himself.  The letter also indicates that the 
Veteran's cold injury residuals progressed over the years 
because of diminishing circulation to symptoms that resembled 
Raynaud's phenomenon.  He also reported that the Veteran was 
beginning to show sensitivity to heat in his fingers.  

A VA medical record dated in November 2006 shows that the 
Veteran complained of bilateral hand pain.  He was diagnosed 
with degenerative joint disease.

The Veteran has not been afforded a VA examination to assess 
the likelihood that he has any disability of the hands or 
fingers that could be related to his in-service cold injury.  
In order to properly assess the Veteran's claim, a VA 
examination should be conducted.  This is especially 
important in light of the Veteran's credible statements 
regarding an in-service cold injury, and post-service medical 
records indicating that he has tendonitis, symptoms 
resembling Raynaud's phenomenon, and degenerative joint 
disease of the hands.  

Accordingly, the case is REMANDED to the agency of original 
jurisdiction (AOJ) for the following actions:

1.  The Veteran should be scheduled for a 
VA examination to determine whether he 
has any residuals of in-service cold 
injury.  If the examiner determines that 
the Veteran does have residuals of cold 
injury, the specific disabilities must be 
identified, including, but not limited 
to, tendonitis, Raynaud's phenomenon, or 
degenerative joint disease.  All 
necessary tests should be conducted.  X-
rays should be obtained of the Veteran's 
hands and fingers, in light of the 
November 2006 diagnosis of degenerative 
joint disease, which does not indicate 
that any x-rays were obtained.  The 
examiner is requested to, among other 
things, obtain a detailed history of the 
Veteran's symptoms as observed by him and 
others since service, review the record, 
and provide an opinion as to the medical 
probabilities that the Veteran currently 
suffers from any hand or finger 
disability that is traceable to his 
military service.  Specifically, for each 
disability of the hands or fingers 
identified, the examiner should opine as 
to whether it is more likely than not 
(i.e., probability greater than 50 
percent), at least as likely as not 
(i.e., probability of approximately 50 
percent), or less likely than not (i.e., 
probability less than 50 percent) that 
the disability is related to cold injury 
sustained during military service.  The 
examiner should review the claims file, 
including a copy of this remand.  

A complete rationale should be given for 
all opinions and conclusions expressed.  
All indicated tests should be conducted 
and those reports should be incorporated 
into the examination and associated with 
the claims file.  The AOJ should ensure 
that the examination report complies with 
this remand and the questions presented.  
If the report is insufficient, such as if 
the examiner says he/she can not provide 
an opinion without resort to speculation, 
it should be returned to the examiner for 
corrective action.  (Every forensic 
opinion requires certain conjecture based 
on the facts of the case.)

The Veteran should be advised that 
failure to appear for an examination as 
requested, and without good cause, 
could adversely affect his claim, to 
include denial.  See 38 C.F.R. § 3.655 
(2008).

2.  After undertaking any other 
development deemed appropriate, the AOJ 
should re-adjudicate the issue remaining 
on appeal in light of all information or 
evidence received.  If any benefit sought 
is not granted, the Veteran and his 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.  

After expiration of any applicable period allowed for 
response, the case should be returned to the Board for 
further appellate review, if in order.  No action is required 
by the Veteran until he is notified by the AOJ.  The Veteran 
has the right to submit additional evidence and argument on 
the matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


